Citation Nr: 0924388	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to 
February 1969.  The Veteran passed away in October 2002, and 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

By an April 2008 Board remand, the RO was instructed to 
obtain private medical treatment records from Dr. Brown and 
request that Dr. Brown provide clarification of her June 2004 
opinion by specifically stating the clinical findings, basis, 
and authority for the opinion that the Veteran's multiple 
sclerosis was present during his military service, from the 
1960s onward.  The RO was also instructed to specifically 
request the magnetic resonance imaging (MRI) scan reports 
referred to in Dr. Brown's June 2004 letter.  Although the RO 
sent letters to Dr. Brown in August 2008, September 2008, and 
December 2008 requesting copies of the Veteran's "treatment 
records to include findings and diagnoses for treatment the 
veteran received during the following period May 2000 to July 
2002 for a back/spinal condition . . . ." the RO did not 
request that Dr. Brown provide a clarification of her June 
2004 opinion with reference to clinical findings, bases, and 
authority for the opinion, and did not request the MRI scan 
reports referred to in the June 2004 letter.  

In addition, the April 2008 Board remand instructed the RO to 
obtain a VA opinion, prepared by a neurologist, as to whether 
the Veteran's military service either caused or contributed 
substantially or materially to the cause of his death, to 
include whether multiple sclerosis first manifested during 
active duty service.  The remand specifically instructed that 
the opinion be prepared after Dr. Brown's clinical records 
were obtained, to include the MRI scan reports referred to in 
the June 2004 letter and clarification of her June 2004 
opinion.  Although the RO obtained a VA opinion, the opinion 
did not consider the MRI scan reports or any clarification 
provided by Dr. Brown of the June 2004 opinion.  

RO compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, remand is required for 
compliance with the Board's April 2008 remand directives.

Last, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Court also held that, unlike a claim to reopen, an 
original DIC claim imposes upon VA no obligation to inform a 
DIC claimant who submits a nondetailed application of the 
specific reasons why any claim made during the deceased 
Veteran's lifetime was not granted.  Id.  The notice letters 
provided to the appellant in this case do not meet this 
standard.  Thus, remand is also required for Hupp compliant 
notice.

Accordingly, the case is remanded for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter must include (1) a statement of 
the conditions for which the Veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected disorders, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on a condition not yet 
service connected.

2.  The RO must again contact Dr. Brown 
and request that Dr. Brown provide the MRI 
scan reports referred to in the June 2004 
letter.  The RO must also request that Dr. 
Brown provide clarification of her June 
2004 letter, specifically stating any 
clinical findings, bases, and authority 
for the opinion that the Veteran's 
multiple sclerosis was present during his 
military service, from the 1960s onward.  
The RO must request that Dr. Brown provide 
all information regarding medical 
literature and clinical findings upon 
which said opinion is based.

3.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
evidence the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain that evidence; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

4.  If the RO receives the requested MRI 
scan reports and/or a clarification of the 
June 2004 opinion, the RO must obtain a VA 
medical opinion, prepared by a 
neurologist, as to whether the Veteran's 
military service either caused or 
contributed substantially or materially to 
the cause of his death, to include whether 
multiple sclerosis first manifested during 
active duty service.  The claims file, to 
include Dr. Brown's June 2004 opinion, any 
clarification of that opinion received, 
and the MRI scan reports referred to in 
Dr. Brown's June 2004 letter must be made 
available to, and reviewed by, the VA 
neurologist in conjunction with the 
requested opinion.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
appellant and her representative.  After 
the appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


